            Case 7:20-cv-07755-VB Document 31 Filed 02/24/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
 LILY MORRIS,                                                    :
                                    Plaintiff,                   :
 v.                                                              :
                                                                     ORDER
                                                                 :
 TREGO/DUGAN AVIATION OF GRAND                                   :
                                                                     20 CV 7755 (VB)
 ISLAND INC, ALLEGIANT AIR LLC, and                              :
 JOHN DOES 1-10                                                  :
                                    Defendants.                  :
---------------------------------------------------------------x

        On February 22, 2021, defendants filed a letter-motion seeking a court order requiring
plaintiff to submit to an independent medical examination. See Fed. R. Civ. P. 35. (Doc. #23).

        By text order the same day, the Court deferred ruling on defendants’ motion and ordered
plaintiff to respond by letter. (Doc. #24). The Court noted it expected the parties to resolve the
matter among themselves and without the need for further Court intervention, and reminded the
parties of their obligation to comply with Local Civil Rule 26.4, which requires all parties to
“cooperate with each other . . . in all phases of the discovery process and to be courteous in their
dealings with each other, including in matters relating to scheduling and timing of various
discovery procedures.”

       On February 23, 2021, plaintiff filed a cross-motion seeking an extension of several
discovery deadlines. (Docs. ##25, 27, 28, 29). Plaintiff states the purpose for the requested
extension is to complete depositions of certain witnesses, including of defendants’
representatives. (Doc. #25). Shortly thereafter, defendants filed an opposition to plaintiff’s
request for a discovery extension. (Doc. #30).

        In their response to plaintiff’s cross-motion, defendants note plaintiff had agreed to
submit to an independent medical examination. (Doc. #30). Correspondence attached to
plaintiff’s motion corroborates defendants’ assertion. (Doc. #29-2). Accordingly, defendants’
request for an order requiring plaintiff to submit to an independent medical examination is
GRANTED. The Court will separately sign and docket the proposed Rule 35 order.

        Furthermore, plaintiff has demonstrated good cause to modify the scheduling order, and
the extensions requested are reasonable. Accordingly, plaintiff’s motion for a discovery
extension is GRANTED. The Court will separately sign and docket the proposed revised civil
case discovery plan and scheduling order.

        The Court does not appreciate having its time wasted by having to resolve routine matters
that are either consented to or can be easily handled between the parties, and expects counsel to
be more cooperative going forward.




                                                          1
          Case 7:20-cv-07755-VB Document 31 Filed 02/24/21 Page 2 of 2




       The Clerk is instructed to terminate the motions. (Docs. ##23, 25, 28, 29).

Dated: February 24, 2021
       White Plains, NY
                                            SO ORDERED:




                                            Vincent L. Briccetti
                                            United States District Judge




                                               2
